Citation Nr: 0020417	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  97-10 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right lower extremity 
disability, to include a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to April 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The record reveals that the veteran requested a hearing 
before a member of the Board at the RO on his March 1997 
notice of disagreement.  The veteran submitted a substantive 
appeal in April 1997.  On this document the veteran stated 
that he did not want a hearing after all.  Accordingly, the 
veteran's claim will be considered without the benefit of a 
hearing.


REMAND

The veteran claims that he is entitled to service connection 
for a right lower extremity disability due to being struck by 
a jeep in service.  The veteran maintains that his right foot 
and leg are bigger than his left leg due to injuries he 
received in the 1965 jeep accident.  The veteran claims that 
they had to sew him up and that his service medical records 
should substantiate his claim.

The veteran was afforded a VA "feet" examination in August 
1996.  The examination report indicates that the veteran was 
scheduled for an appointment at an orthopedic clinic on 
August 29, 1996, and that x-rays of the right leg, ankle and 
foot were previously accomplished at a clinic by a "COC" 
(continuity of care) provider.  In a written statement 
received on August 26, 1996, however, the veteran indicated 
he had not been to any doctors other than at the St. Louis VA 
medical center.  The orthopedic clinic records and the x-ray 
reports are not contained in the veteran's claims file.  Due 
process requires that all available records be obtained and 
considered by the RO prior to adjudication of the veteran's 
claim by the Board.  The Board further notes that the August 
1996 VA examiner did not have a chance to review the 
veteran's claims file.

The record contains enlistment, reenlistment, and discharge 
examination reports provided by the Army Reserve Personnel 
Center.  However, no other service medical records from the 
veteran's more than five years of active duty have been 
obtained, and the National Personnel Records Center (NPRC) 
has never responded to repeated requests for available 
records.  Another attempt should be made to acquire any 
available unobtained service medical records from the 
National Personnel Records Center and from his reserve unit 
(records reveal that the veteran was in the Army Reserve as 
of July 1996).  

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a right lower 
extremity disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
These records should include the August 
29, 1996 VA orthopedic notes and the X-
ray reports discussed in the August 1996 
VA examination report.

2.  The RO should again contact the NPRC 
and the veteran's Army Reserves unit and 
attempt to obtain any outstanding service 
medical records of the veteran, to 
include from alternate sources.

3.  Upon completion of the above, the 
veteran's claims folder should be 
forwarded to the appropriate VA examiner 
to determine the etiology of all 
identified right lower extremity 
disabilities.  The examiner should be 
specifically asked to provide an opinion 
as to the etiology of each identified 
right lower extremity disability, to the 
extent possible.  Any further examination 
of the veteran deemed necessary should be 
scheduled by the RO.  

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claim for service 
connection for a right lower extremity 
disability, to include a right foot 
injury.

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


